Citation Nr: 0831506	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the claims.

In April 2006, the veteran testified at a video conference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  By an 
October 2006 decision, the Board reopened the veteran's claim 
for service connection for a skin condition, and remanded 
both issues for further development.

The issue of service connection for a skin condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 2003 RO decision that denied service connection 
for hypertension was not timely appealed and is final.

2.  Some of the evidence added to the record since the March 
2003 RO decision relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim for service connection for 
hypertension.


CONCLUSION OF LAW

The evidence received since the final March 2003 rating 
decision that denied service connection for hypertension is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for hypertension was denied in March 2003 
because the hypertension neither occurred in nor was caused 
by service, nor was it shown to a compensable degree within 
one year following discharge from service.  The veteran did 
not appeal and the March 2003 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the March 2003 RO 
decision included service treatment records and a private 
medical report.  Service treatment reports are absent of any 
treatment for or findings of high blood pressure or 
hypertension.  In April 1970, the veteran's blood pressure 
was 130/80 and the examiner noted the veteran complained of 
low blood pressure.  The veteran's blood pressure readings 
were 120/80 upon entry into service and 132/84 at separation.  
A private medical report from April 2002 reflects the veteran 
was diagnosed with essential hypertension.  The RO denied the 
veteran's claim for service connection in March 2003 on the 
basis that hypertension neither occurred in nor was caused by 
service, nor shown within one year following discharge from 
service.  

The evidence added to the record since the March 2003 
decision includes an Agent Orange examination, VA outpatient 
treatment reports and the veteran's testimony at a hearing 
before the Board.  In an August 2003 Agent Orange 
examination, the veteran was diagnosed with essential 
hypertension.  It was noted that the veteran suffered from 
hypertension since 1970, with medication being prescribed 
since 1984.  VA outpatient treatment reports from July 2003 
to November 2005 reflect that the veteran is currently 
assessed with and treated for hypertension.  

In April 2006 the veteran testified that he was not aware of 
any problems with high blood pressure while on active duty.  
He stated that the first time he recalled seeing a doctor for 
high blood pressure following service was during the 1970's, 
between 1973 and 1978 and later reported that in 1970 or 1971 
he was placed on medication for hypertension, though not 
permanently.  

As noted above, evidence submitted for purposes of 
establishing new and material evidence is presumed credible 
solely for such purposes.  Here, some of the new evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been submitted and the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for hypertension is 
reopened, and to this extent only the appeal is granted.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The finding that new and material evidence has been submitted 
to reopen the claim for service connection for hypertension 
does not end the inquiry.  In this case, there is no medical 
evidence corroborating the contention that the veteran had 
hypertension within a year of discharge, and the statement to 
that effect on the Agent Orange examination in 2003 is based 
on a history provided by the veteran, not on medical 
treatment records.  An October 1975 VA treatment report for 
complaints of chest pain notes a blood pressure reading of 
150/100, but no diagnosis.  In any event, such report is 
dated more than five years after his discharge from service.  
Moreover, private medical records reflect the veteran was 
initially seen for hypertension in May 1984.  Thus, the 
veteran should be asked to provide information concerning any 
treatment for hypertension in 1970 and 1971, so that 
treatment records during that time frame can be obtained.

In addition, during his hearing, the veteran indicated that 
he believed his hypertension may be due to his service-
connected post traumatic stress disorder, although no 
physician had indicated such.  VCAA notice has not been 
provided concerning substantiating a claim for secondary 
service connection.  Such should be provided on remand.

With regard to his skin rash claim, in statements and 
testimony presented throughout the duration of the appeal, 
the veteran has maintained that he was exposed to Agent 
Orange while in service and first noticed skin problems 
following his active duty in the early 1970's.  He contends 
his current skin condition is related to service.

Service treatment records reflect that the veteran was 
treated for a rash in September 1967, prior to his deployment 
to Vietnam, for which he received medications including 
Benadryl.  No skin problems were reported upon separation. 

The earliest evidence of treatment for a skin condition was 
in October 1975.  VA outpatient treatment reports from 
October 1975 to May 1977 reflect that the veteran was treated 
for a rash on the back of his neck in October 1975, later 
diagnosed as dermatitis.  Private medical records from 
December 2001 to January 2002 also reflect the veteran was 
diagnosed with dyshidrosis on his hands.  In an August 2003 
Agent Orange exam, the veteran was diagnosed with tinea 
versicolor and eczema of both hands.  VA outpatient treatment 
reports from July 2003 to November 2005 reflect that the 
veteran was assessed with and treated for dyshidrosis.

In a February 2007 VA examination, the veteran was diagnosed 
with eczema of the hands and nails, keloids on the neck, and 
tinea versicolor, non-active.  The examiner's opinion notes 
that if the veteran's historical recall was accurate, then it 
was at least as likely as not that the veteran's three skin 
conditions were present during his active service, though the 
claims file did not contain information to substantiate or 
disclaim the veteran's report.  The examiner also stated that 
if the veteran's recollection was not adequate, he could not 
resolve the nexus issue without resorting to mere 
speculation.  In rendering his alternative opinions, the 
examiner stated that there was no helpful information in the 
claims file as to how long ago the conditions began.  
However, review of the claims file reveals that the rash on 
the neck noted in 1977 was of two-years duration; the 
December 2001 private treatment report noted the hand rash 
began in the 1980's; and the August 2003 Agent Orange 
examination noted a bilateral hand rash of 10 to 15 years 
duration, all of which are subsequent to his discharge from 
service.  Moreover, the veteran's separation examination 
revealed no skin abnormality, and the veteran specifically 
denied skin disease. 

As the VA examiner's opinion does not appear to be based on a 
complete review of the claims file, the Board finds that the 
claims file should be forwarded for a VA opinion by a 
dermatologist to determine which, if any, of the veteran's 
current skin diagnoses are related to service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for secondary service 
connection for hypertension.  

2.  Ask the veteran to provide the names and 
addresses of all medical care providers who 
treated him for a skin condition and 
hypertension since 1970.  After securing any 
necessary release, such records should be 
requested.  In addition, any pertinent VA 
treatment records dating since November 2005 
should be obtained.  All records which are 
not duplicates of those already in the claims 
file should be associated with the claims 
file.

3.  Forward the claims file and a copy of 
this remand to a VA dermatologist to 
render an opinion as to the relationship 
between the veteran's current skin 
disorders and service.  Based on a  review 
of the claims file and generally accepted 
medical principles, the dermatologist 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that any of the veteran's 
diagnosed skin conditions arose during 
service or are otherwise related to his 
active service.  A rationale for any 
opinions should be provided.  If an 
opinion cannot be provided without resort 
to mere speculation, such should be 
indicated.  If the dermatologist 
determines that a physical examination is 
necessary to adequately render an opinion, 
one should be authorized.  

4.  After conducting any additional 
development deemed necessary following 
receipt of the above evidence, the record 
should again be reviewed.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


